Title: From Thomas Jefferson to E. Copeland, Jr., 5 July 1825
From: Jefferson, Thomas
To: Copeland, E., Jr.


Dear Sir
Monticello
July 5. 25
I recieved on the 6th of June a letter from Messrs Dodge and Oxnard with an invoice of wines amounting to 332. francs, and the wines themselves came to hand on the 22d presuming you would recieve notice of it, I have deferred making the remittance expecting you would inform me of the sum in Dollars which would repay that including exchange, and also of a small deficit in my remittance of the last year, on acct of excha. also, which you then said you would note to me on the next occasion. not hearing from you however  and fearing you may not have recieved information of this last shipment, I state to you it’s amount with a request that you will inform me of the sum in Dollars which will repay this last sum & the deficit of the former year which shall be immediately remitted, and I salute you with esteem & respectTh: J.